Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page i ot 12

 

\ eo Ho “UNE TE

STROMICALLY FILED |
H
\

 
 
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

 

 

momen na acne naman anna x c - ee oe
UNITED STATES OF AMERICA, a Ty BD pS / A !
it enna ae !
-against-
$2 17 Cr. 548 (PAC)
JOSHUA ADAM SCHULTE,
ORDER
Defendant. :
— wane nnee nen ne nnn --X

 

HONORABLE PAUL A. CROTTY, United States District Judge:

Joshua Schulte has been charged with stealing national defense information from the
Central Intelligence Agency (“CIA”) and transmitting it to WikiLeaks.’ He was initially released
on bail, but his bail was revoked after this Court found that Schulte violated the terms of his
release relating to unauthorized use of the Internet. The Second Circuit subsequently affirmed
the Court’s detention order. Schulte was held at the Metropolitan Correctional Center (“MCC”)
in general population, where he allegedly violated the terms of his protective order and disclosed
classified information using contraband cellphones. Subsequently, the Attorney General
imposed Special Administrative Measures (“SAMs”), which resulted in Schulte being moved to
10 South-—-the most restrictive special housing unit at MCC—and his communications with other
inmates and the outside world were severely restricted.

Schulte moves to vacate the SAMs on the grounds that they are unconstitutional
punishment and not reasonably necessary to prevent the disclosure of classified information. For
the following reasons, the Court DENIES most of Schulte’s motion to vacate the SAMs, but

GRANTS the motion in two limited respects.

 

1 On July 25, 2019, the Court granted Schulte’s motion to sever Counts One through Eleven of the Second

Superseding Indictment, which relate to these allegations of theft and transmission to WikiLeaks, from Counts
Twelve through Fifteen, which involve allegations of child pornography and copyright infringement. Dkt. 117.
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 2 of 12

BACKGROUND
I. Allegations Forming the Basis for SAMs

Following his initial arrest and arraignment on the child pornography charges in
September 2017, Schulte was released on bail with conditions that included home incarceration
with location monitoring and a prohibition on Internet use. See Dkt. 9. In January 2018, the
Court determined that Schulte had violated his bail conditions relating to Internet use and
ordered his detention to MCC. See Dkt. 29. The Second Circuit affirmed the Court’s ruling.
See United States v. Schulte, No. 18-145, Dkt. 34 (2d Cir. Mar. 6, 2018).

On June 18, 2018, the Government superseded the indictment to add charges relating to
the WikiLeaks disclosure, Dkt. 47, Schulte remained housed in general population at MCC.
The Government alleges that, between May and September 2018, Schulte engaged in a pattern of
behavior from MCC that violated the protective order entered in this case, which resulted in the
unauthorized disclosure of classified information. Specifically, the Government alleges that
Schulte disclosed search warrants that were covered by a protective order, see Dkt. 11, to
reporters and encouraged his family members, including his cousin, to disseminate the search
warrants and “articles” written by Schulte. Dkt. 96 at 9-10. The Government also claims that
Schulte sent a pro se filing containing classified information to an attorney and his parents in
Texas, none of whom had security clearances. Id. at 11. Most significantly, the Government
alleges that Schulte smuggled contraband cellphones into MCC, used them to access encrypted
email accounts and social media accounts, and intended to engage in an “information war” with
the United States by disclosing classified information. fd. at 11-13. The Government claims that

documents seized from Schulte’s cell at MCC? showed this plan, and included such comments

 

2 Schulte has moved to suppress the documents seized from his cell at MCC. Dkt. 97. The Court has not yet
ruled on this motion.

2
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 3 of 12

as:
“If govt doesn’t pay me $50 billion in restitution & prosecute the criminals who lied to
the judge and presented this BS case then I will visit every country in the world and bear
witness to the treachery . . . that is the USG [United States Government]. I will look to
breakup diplomatic relationships, close embassies, and U.S. occupation around the world

& finally reverse U.S. jingoism. If this one the way the U.S. govt treats one of their own,
how do you think they treat allies?”

“I NEED my discovery to be released to the public. I NEED my articles to be updated.”

“The way is clear. I will set up [two blogs]. From here, I will stage my information
war... The [blog] will contain my 10 articles... .”

Id. at 12. In addition, the Government asserts that Schulte used the encrypted email and social
media accounts to disseminate and attempt to disseminate classified information. /d. at 12-13.
For example, the Government claims Schulte pretended to be a person speaking on Schulte’s
behalf, and emailed a reporter and stated he would give exclusive information on several topics,
such as disclosures relating to high-ranking elected officials in the United States. Jd. at 13.
Furthermore, according to the Government, Schulte again sent a reporter a copy of a protected
search warrant and a document containing classified information. fd.at 12.

Finally, the Government claims that Schulte began to post his writings on the encrypted
social media accounts, but that the contraband cellphones were seized before Schulte was able to
complete his plan to disclose other classified information in the form of articles and tweets. id.
at 13. Some of the articles and tweets the Government describes were allegedly written by
Schulte but purport to be written by other individuals at the FBI and CIA, and appear intended to
communicate that Schulte was framed for the leaks. Id.

IL The Attorney General’s Recommendation of SAMs

In an October 26, 2018 memorandum, the Attorney General requested that the Bureau of
Prisons (“BOP”) impose SAMs on Schulte. See Dkt. 92 Ex. F (“SAMs Memo”); 28 C.F.R.

§ 501.2. The memorandum stated that the Director of the CIA had certified “that the

3

 
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 4 of 12

implementation of [SAMs] is reasonably necessary to prevent disclosure of classified
information by Schulte, and that the disclosure of such information would pose a threat to
national security.” SAMs Memo at 1. It continues:
Based upon Schulte’s unauthorized disclosure of classified information and the fact that
he retains knowledge of such information, as well as the recommendation of the CIA, the
United States Attorney for the Southern District of New York (USA/SDNY) requests that
SAM be imposed on Schulte. The Chief of the Counterintelligence and Export Control

Section of the National Security Division (CES/NSD) and the Federal Bureau of
Investigation (FBI) concur in this request.

Id. at 1.

In support of the request for SAMs, the Attorney General described the allegations
regarding: the WikiLeaks disclosures; child pornography; unauthorized Internet use while
Schulte was out on bail; violations of the protective order; prison calis disclosing classified
information; the pro se bail motion containing classified information; and the contraband
cellphones that had been smuggled into MCC. See id. at 2-4. He concluded that:

Based upon information provided to me, including Schulte’s theft and disclosure of

classified information to Wikileaks, his violation of the court’s protective order, and his

continued willingness to disclose classified information, even while incarcerated, I find
that there is a danger that Schulte will disclose classified information, the unauthorized

disclosure of which would pose a threat to the national security of the United States, and
that SAM on Schulte are reasonably necessary to prevent disclosure of such information.

Id, at 4-5. The Attorney General specified that the SAMs would be in effect for one year.
HI. The Terms of Schulte’s SAMs

A. General Restrictions

When the SAMs were imposed on October 26, 2018, Schulte was moved to 10 South, the
most restrictive Special Housing Unit at MCC, where his contacts and communications with
others were, and remain, severely limited. See Dkt. 92 at 4-5. Schulte is barred from having
contact with “any other inmate, visitor, attorney, or anyone else, except as outlined [in his

SAMs], that could reasonably foreseeably result in [his] communicating (sending or receiving)

4

 
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 5 of 12

information that could circumvent the SAM’s intent of significantly limiting [his] ability to
communicate (send or receive) classified information.” SAMs Memo § l(c). The SAMs
prohibit Schulte from being housed or communicating with another inmate. See id. 6-7.

Schulte may not: communicate with the news media, id. 4; engage in group prayer with
other inmates, id. J 5; or have access to news publications or books that could be determined “to
facilitate criminal activity or be detrimental to national security; the security, good order, or
discipline of the institution; or the protection of the public,” id. Jf 8(a), 9.

B. Legal Contacts

Schulte can communicate with counsel, precleared staff, investigators, and experts to
prepare his defense. See id. 2. Schulte’s legal team is restricted, however, from forwarding
third-party messages to or from the inmate. Jd. § 2(a). Schulte’s attorneys, but not other legal
staff, may disseminate communications from Schulte to third parties, but only for the sole
purpose of preparing Schulte’s defense. Id. { 2(c). Schulte’s cleared paralegals may meet and
communicate with Schulte without his attorneys present, but may not communicate anything
from Schulte to third parties. Jd. J 2(d).

Schulte “may have multiple legal visitors provided that at least one of the multiple legal
visitors is the inmate’s attorney or precleared paralegal,” but “[a]n investigator may not meet
alone with the inmate.” Jd, J 2(e). Schulte may also have privileged, non-monitored telephone
calls with his attorney or precleared staff. Id. { 2(f). Schulte’s attorneys may provide him with
documents relating to his defense, including discovery materials, id. | 2(g), and he may send and
receive legal mail. Jd. { 2(h). .

In addition to legal visits at the MCC, Schulte also regularly visits a secure space outside

of MCC to meet with his defense team to review classified discovery. Dkt. 96 at 15 n.4.

 
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 6 of 12

Cc. Non-Legal Contacts

Schulte may speak on the telephone with immediate family members only, a minimum of
one time a month, and those conversations are monitored. SAMs Memo { 3(a), (d). Schulte may
have visits with immediate family members, one adult visitor at a time, and those visits are
monitored. Id. § 2(f). He may send and receive non-legal mail only from his “immediate family,
U.S. courts, federal judges, U.S. Attorneys’ Offices, members of U.S. Congress, the BOP, or
other federal law enforcement entities.” Jd. { 2(g). Correspondence with immediate family
members “may be limited to three pieces of paper . . . doublesided, once per calendar week to a
single recipient.” Jd.

DISCUSSION

I. Statutory Authority for SAMs

The Attorney General may authorize the BOP to:

[I]mplement special administrative measures that are reasonably necessary to prevent

disclosure of classified information upon written certification to the Attorney General by

the head of a member agency of the United States intelligence community that the

unauthorized disclosure of such information would pose a threat to the national security
and that there is a danger that the inmate will disclose such information.

See 28 C.F.R. § 501.2(a). SAMs may be imposed for a maximum of one year and may then be
successively renewed, or re-imposed, in increments of up to one year. Id. § 501.2(c). Unlike 28
C.E.R. § 501.3, which governs the imposition of SAMs to prevent acts of violence and terrorism,
§ 501.2 does not contain a provision regarding restricting the attorney-client relationship.

The Court has jurisdiction to consider a motion to vacate SAMs.? See United States v.
Hashmi, 621 F. Supp. 2d 76, 84 (S.D.N.Y. 2008) (motion to vacate SAMs is not an “action”
requiring exhaustion of administrative remedies within the meaning of the PLRA), United States

v. Saipov, (S1) No. 17-cr-722 (VSB), Dkt. 108 (the “Saipov Order”) at 25 (S.D.N.Y. Jan. 14,

 

3 The Government has not raised any objection regarding the exhaustion of administrative remedies.

6
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 7 of 12

2019) (recognizing that courts in the Second Circuit have distinguished pre-trial inmates’
motions to vacate SAMs from 42 U.S.C. § 1983 claims, and modifying SAMs).
IL. Imposition of SAMs

The Government claims that there is overwhelming support that “there is a danger that
Schulte will disclose classified information” and that SAMs “are reasonably necessary to prevent
disclosure of such information.” Schulte argues that there is no evidence he would disclose
classified information such that these measures were reasonably necessary, and that there is no
basis for the attorney-client provisions of Schulte’s SAMs under § 501.2. Accordingly, Schulte
asserts that the SAMs are not reasonably necessary and violate his Fifth, Sixth, and First
Amendment rights.

The imposition of SAMs on Schulte and his resulting confinement to the 10 South unit at
MCC is a result of Schulte’s own violations of Court orders and BOP rules, and the evidence
suggesting he had and planned to disclose classified information. Schulte’s post-arrest
behavior—before and after his remand to MCC—demonstrates that there is a danger that he will
disclose classified information. See 28 C.F.R. § 501.2(a).

First, Schulte violated the conditions of his bail relating to unauthorized use of the
Internet. See Dkt. 29 at 16:9-17. Schulte was then remanded to MCC but was housed in general
population. When he was first remanded, the Government alleges that Schulte disclosed search
warrants that were covered by a protective order, encouraged his family members to disseminate
the search warrants and “articles” he wrote, and sent a pro se filing containing classified
information to an uncleared attorney and family members. At best, such post-remand behavior
would show that Schulte is careless with classified information, and at worst, it would show that

he intended to disclose classified information. Still, even after these incidents, SAMs were not
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 8 of 12

imposed on Schulte and he remained in general population.

Subsequently, when the Government obtained evidence showing that Schulte smuggled
contraband cellphones into MCC, used them to access email and social media accounts, and
intended to use them to disclose classified information, the Government sought imposition of
SAMs on Schulte to prevent disclosure of classified information pursuant to § 501.2. Schulte
was then moved to 10 South, the most restrictive special housing unit at MCC, where all inmates
are in solitary confinement and are subject to SAMs specific to their cases. Such a response was
reasonable considering the escalation of Schulte’s post-arrest conduct and the risks of
unauthorized disclosure of classified information. See United States v. Kassir, No. $2 04 CR.
356 (JFK), 2008 WL 2695307, at *5 (S.D.N.Y. July 8, 2008) (rejecting argument that
defendant’s special administrative measures were “automatic[ally]” imposed because other al
Qaeda defendants were subject to similar measures, and concluding that the Government’s
supporting memoranda “describe actions that Kassir has himself undertaken”).

The SAMs are undoubtedly restrictive, but generally they are reasonably necessary to
avoid further disclosure of classified information. Despite escalating restrictions on Schulte’s
freedom prior to his isolation in 10 South, Schulte continued to flout Court orders and his bail
conditions, protective order, BOP rules, and procedures for handling classified information. If
the Government’s allegations against Schulte are true, Schulte intended to engage in an
information war which would involve leaking classified information to the news media.
Restrictive measures needed to be placed on Schulte to prevent unauthorized disclosure of
classified information. Such measures are authorized by 28 C.F.R. § 501.2.

WI. Restrictions on Defense Team

Schulte argues that his SAMs provisions relating to attorney-client communications are
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 9 of 12

unauthorized because § 501.2, which relates to national security cases, does not discuss
restrictions on attorney-client communications, even though § 501.3, which relates to terrorism
cases, does. § 501.2(a) states that “special administrative measures ordinarily may include
housing the inmate in administrative detention and/or limiting certain privileges, including, but
not limited to, correspondence, visiting, interviews with representatives of the news media, and
use of the telephone, as is reasonably necessary to prevent the disclosure of classified
information.” This language does not preclude restrictions on attorney-client privileges.

Under his SAMs, Schulte is only permitted to talk to his legal team, his immediate
family, the Court, BOP staff, and members of the Government. In this way, Schulte’s SAMs
reduce the risk that he will disclose classified information by limiting the universe of people with
whom he can communicate, and monitoring his non-legal communications. In general, this
approach is reasonably necessary and has worked to stop disclosure of protected and classified
information.

The SAMs provision, limiting anyone except for Schulte’s counsel, from disseminating
Schulte’s communications to third parties, however, places an excessive burden on Schulte’s
attorneys. See SAMs Memo at § 2(c). This provision is unreasonably restrictive since it does
not allowed precleared non-attorney members of Schulte’s defense team (e.g., paralegals,
experts) to disclose Schulte’s communications for the sole purpose of preparing his defense.
Recently, Judge Broderick found that similar SAMs were “unreasonably restrictive in that they
[did] not permit precleared non-attorney members of [the] defense team who have agreed to
abide by the SAMs to make such disclosures for the sole purpose of preparing [the] defense.”
See Saipov Order at 25. These SAMs are unreasonably restrictive on Schulte’s legal team, and

should be modified to allow precleared non-attorney members of Schulte’s legal team to

 
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 10 of 12

disseminate the contents of Schulte’s communications for the sole purpose of preparing Schulte’s
defense, but only following consultation with Schulte’s attorneys. See id.

The restrictions on Schulte’s attorney-client communications do not otherwise have a
chilling effect on the defense team. While this case involves a vast amount of classified
discovery that complicates Schulte’s ability to prepare his defense, the Court, the Government,
and the Classified Information Security Officer have engaged in an iterative process to iron out
issues involving the handling of classified information as they arise. As part of this process, in
addition to Schulte’s regular attorney calls and visits, Schulte is permitted to leave MCC twice a
week to review his classified discovery in a secure facility. And as the Court has seen in the
multitude of conferences and filings in this matter over the past two years, the SAMs do not
prevent the defense team from zealously advocating for Schulte. Accordingly, they do not
violate his Sixth Amendment right to counsel.

IV. Restrictions on Third-Party Communications

The SAMs prevent Schulte’s defense team from forwarding communications from
Schulte to third parties, including his family members. Schulte claims that these provisions are
vague, leave the definition of “communications” imprecise, and create doubt about what his
attorneys can say to Schulte’s family. The Government’s response, however, provides clarity:
“Qbservations about Schulte can certainly be shared with his family, but messages from Schulte
(i.e., verbal, written, or recorded communications) that are unrelated to his defense cannot be
shared with any third parties, even if defense counsel perceives them to be innocuous.” Dkt. 96
at 26. Moreover, Schulte can communicate with his immediate family through monitored calls,

meetings, and cleared mail. SAMs Memo { 3.

10
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 11 of 12

V. First Amendment Challenge

The SAMs implicate First Amendment concerns as they prevent Schulte from talking to
his extended family, or anyone beyond his legal team, his immediate family, the Court, BOP
staff, and members of the Government. The Government claims that there is a valid, rational
connection between these limitations and a legitimate governmental interest in preventing the
disclosure of classified information, since Schulte encouraged an extended family member, his
cousin, to disseminate his search warrants and articles he had written. But Schulte allegedly
encouraged his immediate family members to disseminate these materials as well, and the SAMs
still allow Schulte to communicate with his immediate family members through monitored visits,
phone calls, and mail. There is a logical mismatch between the Government’s stated rationale
and the SAMs’ permissions regarding Schulte’s communications with immediate family.

While the Court must consider the “impact accommodation of the asserted constitutional
right will have on guards and other inmates, and on the allocation of prison resources generally.”
see Turner v. Safley, 482 U.S. 78, 89 (1987), such consideration should not lead the Court to
tolerate pre-trial conditions that are overly restrictive. Bell v. Wolfish, 441 U.S. 520, 539 (1979).
Additionally, the SAMs provide a process for family members’ identities to be confirmed in
advance, for communications to be monitored (and terminated if inappropriate activity occurs),
and for visits to be permitted only with a minimum of fourteen calendar days in advance. SAMs
Memo { 3(f). The SAMs also allow BOP discretion to determine the quantity and duration of
non-legal phone calls, with a minimum of one call per month. Id.  3(a)Gi). The existing
procedures can be followed for Schulte to call and visit with non-immediate family members,
and minimize the burden on BOP staff by providing advance notice, limits, and structure for

monitored visits and/or phone calls.

11

 
Case 1:17-cr-00548-PAC Document 127 Filed 08/14/19 Page 12 of 12

The inmates in the 10 South unit at MCC live in isolation, and have little means for
intellectual stimulation, physical movement or activity, or social stimulation. This small step
will help address the effects that Schulte might be experiencing due to the restrictions on
communications with the outside world. While generally the SAMs are reasonably necessary to
prevent disclosure of classified information, the provision restricting non-immediate family goes
too far in restricting Schulte’s rights, See Bell, 441 U.S. at 539; see also Sattar v. Holder, No.
07-CV-02698-PAB-KLM, 2012 WL 882401, at *5 (D. Colo. Mar. 15, 2012) (plaintiffs First
Amendment claim survived where government did not identify the basis for limiting
communications with particular family members).

CONCLUSION

For the reasons stated, {| 2(c) of Schulte’s SAMs shall be modified to permit precleared
non-attorney members of Schulte’s legal team to disclose his communications for the sole
purpose of preparing his defense, following consultation with and authorization by Schulte’s
cleared attorneys. In addition, J 3 shall be modified to allow Schulte monitored contacts (calls,
visits, and mail) with non-immediate family members. The parties are directed to meet and
confer concerning the language to be used to amend the SAMs in accordance with this Order.
The remainder of Schulte’s motion to vacate SAMs is DENIED.

Dated: New York, New York

August 14, 2019
SO ORDERED

“9
fe, 4 ap BSL

PAUL A. CROTTY —

United States District Judge

 

12
